Case 2:18-cv-06091-GW-SK Document 28 Filed 01/10/19 Page 1 of 7 Page ID #:287




  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
  2     Including Professional Corporations
    CARLO F. VAN DEN BOSCH, Cal. Bar No. 185207
  3 cvandenbosch@sheppardmullin.com
    GAZAL POUR-MOEZZI, Cal. Bar No. 285932
  4 gpour-moezzi@sheppardmullin.com
    650 Town Center Drive, 4th Floor
  5 Costa Mesa, California 92626-1993
    Telephone: 714.513.5100
  6 Facsimile: 714.513.5130
  7 Attorneys for Defendants
    MARYELLIS BUNN, and
  8 1AND8 INC., dba MUSEUM OF ICE
    CREAM
  9
 10                              UNITED STATES DISTRICT COURT
 11              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 12
 13 PRETTY IN PLASTIC, INC., a                  Case No. 2:18-cv-06091-GW (SKx)
    California corporation,
 14                                             DEFENDANTS' REPLY IN
                 Plaintiff,                     SUPPORT OF MOTION TO
 15                                             DISMISS FIRST AMENDED
          v.                                    COMPLAINT
 16
    MARYELLIS BUNN, an individual;              Date: January 24, 2019
 17 and1AND8 INC., a Delaware                   Time: 8:30 a.m.
    corporation dba MUSEUM OF ICE               Crtrm.: 9D
 18 CREAM,
                                                The Hon. George H. Wu
 19                      Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -1-             Case No. 2:18-cv-06091-GW (SKx)
      SMRH:489022106.2                        DEFENDANTS' REPLY ISO MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 28 Filed 01/10/19 Page 2 of 7 Page ID #:288




  1 I.        INTRODUCTION
  2           Plaintiff continues to stress elements of its work that the Court already has
  3 deemed unprotectable under copyright laws. Even in combination, these
  4 unprotectable elements lack the quantum of originality needed to merit copyright
  5 protection. Plaintiff's opportunity to amend its copyright infringement claim has
  6 proven futile, and the Court should dismiss this claim without further leave to
  7 amend.
  8           Similarly, Plaintiff has failed to salvage its unjust enrichment-breach of
  9 confidence claim because it cannot plausibly allege that the general if not ubiquitous
 10 idea it submitted (a white unicorn with a gold horn) was novel. Indeed, Plaintiff has
 11 failed to address the fact that this idea was ubiquitous in popular culture at the time
 12 it submitted its proposal.
 13           While Plaintiff argues that its unfair competition claim is premised on a
 14 breach of confidence, the allegations of the First Amended Complaint (“FAC”) belie
 15 this argument. In fact, the unfair competition claim is grounded solely in
 16 Defendant's alleged unauthorized use of Plaintiff's work. As this Court concluded
 17 with the previous motion to dismiss, the Copyright Act preempts this type of claim.
 18           Finally, Plaintiff asserts that, because Defendants originally argued that Ms.
 19 Bunn signed the NDA as an agent of MOIC, they may not now assert that MOIC is
 20 not a party to the NDA. Defendants are entitled to take a contradictory position on
 21 this issue in response to Plaintiff’s initial argument that it was Ms. Bunn, and not
 22 MOIC, who signed the agreement in a personal capacity. The contract bears one
 23 signature, so either Ms. Bunn or MOIC must have been the contracting party—not
 24 both. Tellingly, Plaintiff fails to address the cases cited in Defendants' moving
 25 papers which hold that a non-signatory to a contract may not be sued for breach of
 26 that contract. Because MOIC was not a party to the NDA, it did not agree to the
 27 purported confidentiality obligations contained in the agreement. Accordingly,
 28

                                                 -2-              Case No. 2:18-cv-06091-GW (SKx)
      SMRH:489022106.2                            DEFENDANTS' REPLY ISO MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 28 Filed 01/10/19 Page 3 of 7 Page ID #:289




  1 MOIC must be dismissed from Plaintiff's claims for breach of contract, unjust
  2 enrichment-breach of confidence, and unfair competition.
  3 II.       PLAINTIFF'S COMBINATION OF UNORIGINAL ELEMENTS DOES
              NOT WARRANT COPYRIGHT PROTECTION
  4
              Plaintiff complains that Defendants have narrowed the scope of alleged
  5
      misappropriation to encompass only "a monochromatic white unicorn with a gold
  6
      horn." (Opposition at 6:15-17.) According to Plaintiff, it has actually pleaded a
  7
      broader set of allegedly misappropriated elements, namely: "a full-bodied,
  8
      monochromatic, semi-gloss white unicorn, with no forelock, an otherwise relatively
  9
      realistic horse body, approximately eight visible spirals on a long, shiny gold horn,
 10
      standing angled right-facing in a room." (Opposition at 5:5-8.) This, however,
 11
      overstates the allegations. The FAC recites only a "full-bodied, monochromatic,
 12
      semi-gloss white unicorn with approximately eight visible spirals on a long, shiny
 13
      gold horn." [FAC, ¶ 42.] The FAC makes no mention of the positioning of the
 14
      unicorns, the lack of forelocks, or the realistic horse body, and, contrary to Plaintiff's
 15
      suggestion, Defendants have in fact addressed each of the pleaded elements. (See
 16
      Mot. at 7:4-11; 10:8-15.) In any event, the Court already has considered the
 17
      additional elements Plaintiff raises (i.e., the lack of forelocks, the realistic horse
 18
      body, and the standing angle of the unicorn) when it dismissed Plaintiff's original
 19
      copyright infringement claim. (Order at 6-7.) These elements naturally flow from a
 20
      horse's physiology and thus are not protectable.
 21
              Plaintiff also stresses that, because it has alleged that the "combination" of
 22
      elements in its work is original, this incantation is sufficient to preclude dismissal.
 23
      Even on a motion to dismiss, courts may disregard "legal conclusions . . . cast in the
 24
      form of factual allegations," and allegations contradicted by judicially-noticeable
 25
      facts. Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981); Epikhin
 26
      v. Game Insight N. Am., 2015 U.S. Dist. LEXIS 66188, at *10-11 (N.D. Cal. May
 27
      20, 2015). While Plaintiff alleges that a full-bodied, white monochromatic unicorn
 28

                                                  -3-             Case No. 2:18-cv-06091-GW (SKx)
      SMRH:489022106.2                            DEFENDANTS' REPLY ISO MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 28 Filed 01/10/19 Page 4 of 7 Page ID #:290




  1 with a long gold horn "ha[s] never been publicly disclosed before Defendants copied
  2 this combination of elements," [FAC, ¶ 42], this allegation is clearly implausible.
  3 Indeed, the Merriam-Webster Dictionary defines a unicorn as possessing precisely
  4 these elements. [See Doc. No. 26 ("RJN"), Ex. A at 3 ("[a] mythical, usually white
  5 animally generally depicted with the body and head of a horse with long flowing
  6 mane and tail and a single often spiraled horn in the middle of the forehead.")
  7 (emphases added).] The dictionary entry even includes an image of a white unicorn
  8 with a gold horn. [Id. at 4-5.] The Encyclopedia Britannica, citing ancient Greek
  9 literature, similarly describes a unicorn. [Id., Ex. B.] Thus, the Court may
 10 disregard Plaintiff's absurd allegation that this combination of elements has never
 11 been publicly disclosed before.1
 12           As addressed in the moving papers, Plaintiff's alleged "combination" of
 13 unprotectable elements is trivial and does not add the minimal degree of creativity
 14 necessary to constitute originality. (See Motion at 9-10.) And, even if the Court
 15 concludes that some of the pleaded elements are sufficiently original, MOIC's
 16 unicorn remains strikingly different from Plaintiff's design, thereby precluding a
 17 finding of substantial similarity as a matter of law. (See Motion at 10-11.)
 18 III.      THE COURT MAY RETAIN JURISDICTION OVER THE STATE
              LAW CLAIMS
 19
              The Court has discretion to retain jurisdiction over Plaintiff's state law claims,
 20
      notwithstanding the inevitable dismissal of Plaintiff's copyright infringement claim.
 21
      See, e.g., Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006) ("[W]hen a court
 22
      grants a motion to dismiss for failure to state a federal claim, the court generally
 23
      retains discretion to exercise supplemental jurisdiction, pursuant to 28 U.S.C. §
 24
 25
      1
              Even if the Court accepts the truth of this allegation, it is irrelevant for
 26           purposes of assessing the substantial similarity between Plaintiff's and
 27           MOIC's works. At this stage, the Court is required only to assess the
              objective similarities of the two works, first filtering out the nonprotectable
 28           elements. Rentmeester v. Nike, Inc., 883 F.3d 1111, 1117 (9th Cir. 2018).
                                                  -4-             Case No. 2:18-cv-06091-GW (SKx)
      SMRH:489022106.2                            DEFENDANTS' REPLY ISO MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 28 Filed 01/10/19 Page 5 of 7 Page ID #:291




  1 1367, over pendent state-law claims."). District courts have discretion to "deal with
  2 cases involving pendent claims in the manner that best serves the principles of
  3 economy, convenience, fairness, and comity." Carnegie-Mellon University v.
  4 Cohill, 484 U.S. 343, 357 (1988). These interests are best served by the Court's
  5 exercise of supplemental jurisdiction over the state law claims. After all, Plaintiff
  6 filed its case in this Court, the Court is familiar with the issues and facts, and the
  7 state law claims are akin to copyright infringement, an area in which the Court is
  8 particularly experienced.
  9 IV.       PLAINTIFF'S BREACH OF CONFIDENCE CLAIM FAILS FOR
              LACK OF NOVELTY
 10
              Plaintiff contends that it has properly alleged that the idea it submitted to
 11
      Defendants, i.e., a white unicorn with a gold horn, is novel, and that alleged novelty
 12
      is a necessary element for its unjust enrichment-breach of confidence claim.
 13
      However, Plaintiff fails to address the fact that the idea of a white unicorn was
 14
      already ubiquitous in popular culture at the time MOIC opened its San Francisco
 15
      location. (See, e.g., RJN, Ex. A at 2; id., Ex. B at 1).
 16
              Instead, Plaintiff contends that it has properly alleged novelty because
 17
      Defendants were "silen[t] on the Rainbow Sherbet Room design proposal" and this
 18
      silence somehow "evidence[s] that Defendants understood the design proposal
 19
      contained novel ideas when they received it." (Opposition at 8:28-9:2.) This purely
 20
      speculative allegation does not sufficiently allege novelty as Defendants' mere
 21
      silence does not at all evidence that Plaintiff's proposal was novel. The Court
 22
      should thus disregard this implausible allegation and dismiss Plaintiff's unjust
 23
      enrichment-breach of confidence claim. See Bell Atl. Corp. v. Twombly, 550 U.S.
 24
      544, 555, 570 (2007) (stating that if plaintiffs "have not nudged their claims across
 25
      the line from conceivable to plausible, their complaint must be dismissed").
 26
 27
 28

                                                  -5-              Case No. 2:18-cv-06091-GW (SKx)
      SMRH:489022106.2                             DEFENDANTS' REPLY ISO MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 28 Filed 01/10/19 Page 6 of 7 Page ID #:292




  1 V.        PLAINTIFF'S UNFAIR COMPETITION CLAIM IS BASED ON
              DEFENDANTS' ALLEGED USE OF PLAINTIFF'S DESIGN AND IS
  2           PREEMPTED BY THE COPYRIGHT ACT
  3           Plaintiff argues that its unfair competition claim, like its unjust enrichment
  4 claim, is premised on a breach of confidence. While the FAC expressly includes
  5 allegations of breach of confidence under the unjust enrichment claim, the FAC
  6 does not include any such allegations for the unfair competition claim. [Compare
  7 FAC, ¶¶ 53-64 (unjust enrichment claim) with FAC, ¶¶ 65-68 (unfair competition
  8 claim).] Rather, Plaintiff premises its unfair competition claim solely on
  9 "Defendants' unauthorized use of [Plaintiff's] copyrighted work." [FAC, ¶ 67.] As
 10 such, this claim is preempted by the Copyright Act. (See Motion at 15-17.)
 11           Should the Court find that Plaintiff's unfair competition claim also is based on
 12 a breach of confidence, then, this claim fails for the same reasons as the unjust
 13 enrichment claim, i.e., Plaintiff cannot plausibly allege the novelty of its shared
 14 idea.
 15 VI.       MOIC SHOULD BE DISMISSED FROM ALL STATE LAW CLAIMS
 16           Defendants are entitled to argue that MOIC is not a party to the NDA, despite
 17 their prior argument that Ms. Bunn signed the NDA only as MOIC's agent. See,
 18 e.g., Interstate Fire & Casualty Co. v. Underwriters at Lloyd's, London, 139 F.3d
 19 1234, 1239 (9th Cir. 1998) (judicial estoppel is expressly restricted to cases where
 20 “the court has relied on the party's previously inconsistent statement”); Masayesva
 21 v. Hale, 118 F.3d 1371, 1382 (9th Cir. 1997) (court must adopt position for judicial
 22 estoppel to apply).
 23           On its face, MOIC is not a party to the NDA. In its ruling on the prior motion
 24 to dismiss, the Court agreed, finding that Ms. Bunn signed only as the "recipient" of
 25 the agreement, and that "there is no mention of 1AND8 in the NDA." (Order at 12.)
 26 This conclusion dictates that MOIC should be dismissed from all claims stemming
 27 from the NDA's obligations, as Plaintiff cannot plausibly allege that MOIC, an
 28 apparent non-signatory, agreed to be bound by the confidentiality provisions in the

                                                  -6-             Case No. 2:18-cv-06091-GW (SKx)
      SMRH:489022106.2                            DEFENDANTS' REPLY ISO MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 28 Filed 01/10/19 Page 7 of 7 Page ID #:293




  1 NDA. Indeed, the agreement bore only one signature for one of the Defendants, not
  2 two. And, Plaintiff has failed to address Defendants' caselaw holding that only a
  3 signatory to a contract may be liable for breach of that contract. (Motion at 17-18.)
  4 VII. CONCLUSION
  5           Defendants respectfully request that Plaintiff’s claims for copyright
  6 infringement, unjust enrichment, and unfair competition be dismissed against both
  7 Defendants, and that Plaintiff’s breach of contract claim be dismissed against
  8 MOIC. Should the Court deny outright dismissal of the unjust enrichment and
  9 unfair competition claims, these claims should still be dismissed against MOIC.
 10 Because amendment would be futile, Defendants request that the Court deny leave
 11 to amend.
 12 Dated: January 10, 2019
 13                                   SHEPPARD, MULLIN, RICHTER & HAMPTON
 14                                   LLP

 15
 16                                   By                /s/ Carlo F. Van den Bosch
 17                                                    CARLO F. VAN DEN BOSCH

 18                                                   Attorneys for Defendants
 19                                                  MARYELLIS BUNN, and
                                                  1AND8 INC., dba MUSEUM OF ICE
 20                                                           CREAM
 21
 22
 23
 24
 25
 26
 27
 28

                                                 -7-             Case No. 2:18-cv-06091-GW (SKx)
      SMRH:489022106.2                           DEFENDANTS' REPLY ISO MOTION TO DISMISS FAC
